Title: From Alexander Hamilton to James McHenry, [17 July 1799]
From: Hamilton, Alexander
To: McHenry, James


My Dear Sir
[New York, July 17, 1799]

I perceive by your letter of the 16th. that mine of the 12th has not been rightly understood. Its principal object was the supply of the present year. This it aimed at cheapening by exciting a competition among the actual Contractors, on the ground that the troops, while not required for actual service, might be stationed collectively where the supply was cheapest, as at Brunswick or Trenton in New Jersey, or East Chester or New York or Bristol in Pensylvania, it being immaterial whether three Regiments are at one or the other of those places and the Government having its option to station them at either. Thus the Contractors in Pensylvania New Jersey & New York might be induced to bid against each other. So the Contractors in Maryland & Virginia it being indifferent whither the three Regiments shall be on one or the other side of the Potowmack.
In Massachusettes the ration is Eleven Cents & five Mills. This is reasonable & shews how it may be afforded. In the state of Rhode Island it is fourteen Cents. No reason for this difference. In Connecticut it is still higher with still less reason. The three Regiments for the Northern Quarter will of course be stationed in Massachusettes in the vicinity of Uxbrige.
The Price in New York when issues exceed 400 is 16 cents & 5 Milles. This is much too high though predicated on the old ration. At Brunswick in Jersey, it is 16 Cents & 2½ Milles predicated on the New Ration. This is higher still. At Trenton it is 16. This is still too high. But the difference ought in my opinion to give a preference to Trenton over Brunswick. I think however upon my plan a reduction may be obtained at both places. And tis by care in operations of this kind that œconomy on a large scale will be attained.
I hope I have now explained my self sufficiently. If your views vary in consequence of the explanation you will inform me officially—if not privately. And I shall govern my self accordingly. It was my intention to have written my self to the Contractors respecting Winter Quarters after having settled with you the General Principles. But if you think proper to do it yourself it will be equally agreeable to me. But I shall be glad previously to know your intention & submit to you some ideas.
Yrs. Affecly.
A Hamilton
P.S My suggestions as to the Contract for next year were merely incidental. I had not seen your advertisement as I recollect.
Js. McHenry Esq
